NUMBER 13-18-00080-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


      IN RE EMMA PEREZ TREVINO, CARLOS SANCHEZ, MARCI
    CALTABIANO-PONCE, VALLEY MORNING STAR, THE MCALLEN
              MONITOR, AND AIM MEDIA TEXAS, LLC


                            On Petition for Writ of Mandamus



                                              ORDER
  Before Chief Justice Valdez and Justices Rodriguez and Benavides
                           Order Per Curiam

        This cause is presently before us on relators Emma Perez Trevino, Carlos

Sanchez, Marci Caltabiano-Ponce, Valley Morning Star, The McAllen Monitor, and AIM

Media Texas, LLC’s (collectively “relators”) petition for writ of mandamus. The petition

for writ of mandamus remains pending before this Court, and we are currently awaiting a

response to relators’ petition from real party in interest, Mark A. Cantu.1

        1 This Court recently granted in part Cantu’s order requesting an extension of time to file his brief.
In our order, we noted that further motions for extension of time would not be favorably entertained, absent
extraordinary circumstances.
       Pending review of relators’ petition for writ of mandamus, relators also filed a

motion for temporary relief asking this Court to restrain Cantu from “spending, dissipating,

depleting, secreting, or otherwise moving, transferring, or burdening funds and assets,

other than in the ordinary course of business or for reasonable and necessary household

and living expenses” until this Court resolves relators’ petition for writ of mandamus.

Relators argue that “Cantu has established a pattern of disregard for court deadlines and

delay” and that Cantu’s communications to the trial court “suggest that he currently

possesses the means for satisfying the trial court’s October 3, 2017 order awarding

attorneys’ fees and costs to relators.” Relators also allege that Cantu “has a documented

history of hiding assets from courts and creditors.”

       Texas Rule of Appellate Procedure 52.10(a) gives relators to file motions for

temporary relief pending the Court’s action on the petition. See TEX. R. APP. P. 52.10(a).

In turn, the Court may then without notice grant any just relief pending the court’s action

on the petition. Id. R. 52.10(b).

       The Court, having examined and fully considered relators’ motion for temporary

relief, is of the opinion that relators motion for temporary relief should be granted, pending

a response from Cantu.       In addition to his response to relators’ petition for writ of

mandamus, Cantu is ordered to file a response to relators’ motion for temporary relief

within 10 days of this Court’s order. At the time that Cantu files his response to relators’

motion for temporary relief, this Court will re-examine and reconsider the relief ordered

today. See id. (“Unless vacated or modified, an order granting temporary relief is

effective until the case is finally decided.”); id. R. 52.10(c) (“Any party may move the

court at any time to reconsider a grant of temporary relief.”).



                                              2
      IT IS SO ORDERED.

                               PER CURIAM


Delivered and filed the
12th day of March, 2018.




                           3